                Case 1:19-cv-00248-LTS-KHP Document 27
                                                    25 Filed 05/14/20
                                                             05/03/20 Page 1 of 10

                                BRAFMAN      & ASSOCIATES, P.C.
                                          ATTORNEYS AT LAW

                                     767 THIRD AVENUE. 26TH FLOOR
                                       NEW YORK. NEW YORK 10017
                                       TELEPHONE: (212) 750-7800

                                       FACSIMILE: (212) 750-3906

                                    E-MAIL: ATTORNEYS@BRAFLAW.COM
BEN.JAMIN BRAFMAN

                                                                                ANDREA L. ZELLAN
  MARK M. BAKER
   OF COUNSEL
                                                                               .JOSHUA D. KIRSHNER
                                                                                 .JACOB KAPLAN
MARC A. AGNIFILO
   OF COUNSEL                                                                   TENY R. GERAGOS
                                                                                 ADMITTED IN NY & CA

                                                                                 STUART GOLD
                                                       May 3,2020

       Hon. Laura Taylor Swain
       United States District Judge                       MEMO ENDORSED
       United States Courthouse
       500 Pearl Street
       New York, NY 10007-1312

                                   Re: Chodakowski v. Annucci. et ai.
                                        19 cv 00248 (LTS)

        Dear Judge Swain:

                     In a Report and Recommendation dated April 28, 2020 (Exhibit
        1), United States Magistrate Judge Katharine H. Parker has recommended
        that Petitioner Szymon Chodakowski s instant petition, pursuant to 28
        U.S.C. § 2254, "be dismissed without prejudice for failure to exhaust.' Please
        accept this letter as a motion, pursuant to Rhines v. Weber, 544 U.S. 269
        (2005), to instead hold the referenced matter in abeyance pending the
        recommended litigation in the New York state courts in furtherance of
        exhausting state remedies.

        Procedural History

                      The operative dates are as follows: Petitioner was sentenced in
        Supreme Court, New York County, on November 29,2016. Following a jury
        trial, the resulting judgment convicted him of Rape in the First Degree (PL §
        130.35(2» and Sexual Abuse in the First Degree (PL § 130.65(2», and
        imposed concurrent, determinate sentences of imprisonment of five years on
        each count, to be followed by five years of post-release supervision on each
        count, also to run concurrently.
      Case 1:19-cv-00248-LTS-KHP Document 27
                                          25 Filed 05/14/20
                                                   05/03/20 Page 2 of 10


BRAF"MAN    &   ASSOCIATES,       P.C.

              On June 12, 2018, the Appellate Division First Department,
 affirmed the judgment of conviction. Thereafter, on August 9, 2018, the New
 York Court of Appeals denied leave to appeal. Consequent ly, the judgment
 became final within the meaning of 28 U.S.C. § 2244(d)(1)(a) on November 7,
 2018, following completion of the ensuing ninety days. See Gonzalez v. Thaler,
 565 U.s. 134, 150 (2012) ("[T]he judgment becomes final at the expiration of
 the time for seeking [directJ'- when the time for pursuing direct review in
 this Court, or in state court, expires.").

               Only two months later, on January 9,2019, believing he had
  indeed exhausted state remedies with regard to the alternative and limited
  request for an investigation and hearing on the issue of juror misconduct,
  Petitioner requested that the instant petition be filed. Obviously, this was not
  dilatory since, had there been no filing at that time, Petitioner would still
  have been able to file a timely petition, and thereby commence the
  proceeding, until the expiration of ten more months, on November 7, 2019.

  The Constitutional Claim Supporting the Petition

                The essence of Petitioner's claim was that the decision of one of
  the jurors was the result of personal ethnic bias against Petitioner.
  Specifically, as elaborated upon in the petition, several days following
  sentencing, counsel was contacted by Foreperson Vasquez. Counsel was told,
  inter alia, that, initially, four jurors had been holding out for acquittal. The
  foreperson further stated, in a resulting affidavit, that one of the jurors had
  stated in the jury room during deliberations that the complainant:

        was a "nice Jewish girl, a good menza,,,l and that the Petitioner
        was "just a big dumb Polack."z


         1 See Report and Recommendation (Exhibit 1 at p. 5. n.l) ("As noted in the

  record, 'Menza' could be a reference to the organization 'Mensa International,' which
  is a high IQ society that is 'open to persons who have attained a score within the
  upper two percent of the general population on an approved intelligence test that
  has been properly administered and supervised.' See Resources, MENSA INT'L,
  https:llwww.mensa.org/media/resources (last visited Apr. 24, 2020).").

        2See Merriam-Webster Dictionary ("Definition of Polack: offensive--used as
                                                                          (continued ... )
                                            -2-
        Case 1:19-cv-00248-LTS-KHP Document 27
                                            25 Filed 05/14/20
                                                     05/03/20 Page 3 of 10


BRAFMAN & ASSOCIATES,            P.C.

               Counsel immediately notified the judge's court attorney and
   the prosecutor via email, requesting an adjournment of the sentencing
   since he "believe[d] that these allegations, if true, will constitute
   grounds for setting aside the verdict under CPL 330.30(2)." Counsel
   indicated, however, that he could not yet prepare such a motion.
   Rather, he needed the adjournment "for the purpose of allowing the
   defense to further assess and investigate the juror's allegations with a
   view towards preparing a meaningful motion under CPL 330.30." At
   sentencing, counsel unsuccessfully renewed his request for an
   adjournment in order to investigate and question the jurors, all in
   furtherance of garnering sufficient corroboration of the Foreperson in
   furtherance of preparing a proper CPL § 330.30 motion and conducting
   a hearing.

               The trial court, however, took an absolute substantive
   position regarding the "no-impeachment" rule. Thus, when counsel
   again pressed his need for "an adjournment to continue thi~
   investigation" in furtherance of preparing a motion and conducting a
   hearing," the court stated its unshakeable view regarding the no
   impeachment rule, opining that such

            is precisely the type of issue that refers only to the content
            of the substance of the discussions in the jury room during
            the course of deliberations. That under the case law, and for
            very good reasons which I'll set forth in a moment, may not
            be impeached by the jurors after the fact (citing, inter alia,
            People v. DeLucia, 20 N.Y.2d 275, 282 N.Y.S.2d 526 (1967».




   2( ... continued)
          an insulting and contemptuous term for a person of Polish birth or descent."
   See also: https://en.org/wikipedia.org/wiki/Polack ("The noun Polack .. .in the
   contemporary English language, is an ethnic slur and a derogatory reference to a
   person of Polish descent. It is an Anglicisation of the Polish language word Polak,
   which means a Polish male or a person of Polish ethnicity [feminine being Polka],
   with a neutral connotation. However, the English loanword 'Polack' ... is considered
   an ethnic slur in the United States and the United Kingdom, and therefore is
   considered insulting in nearly all contemporary usages.") (footnotes omitted).
                                             -3-
       Case 1:19-cv-00248-LTS-KHP Document 27
                                           25 Filed 05/14/20
                                                    05/03/20 Page 4 of 10


BRAFMAN & ASSOCIATES,          P.C.

               On appeal to the Appellate Division, Petitioner initially sought a
   new trial based on the ensuing post-sentencing decision in Pena-Rodriguez v.
   Colorado, 137 S. Ct. 855 (2017). He argued in the alternative, however, that
   the matter should at least be remanded for the investigation and evidentiary
   hearing his attorney had requested of the sentencing court. Ignoring the
   alternative request, however, and construing the appeal as if based solely on
   the substantive denial of a non-filed motion to set aside the verdict, the
   Appellate Division affirmed, stating that Petitioner's

         CPL 330.30(2) claims are unpreserved based upon his failure to
         file the appropriate motion in Supreme Court for the relief he
         seeks here. In fact, prior to sentencing, defense counsel never
         specifically requested a new trial or hearing on the grounds now
         raised on appeal.

   People v. Chodakowski, 162 A.D.3d 476, 75 N.Y.S.3d 47 (1st Dep't 2018).

               Thereafter, in his application for leave to appeal to the New York
   Court of Appeals, Petitioner again sought the originally requested
   investigations and hearing as alternative relief. He
   stated:

         Clearly, on this record, rather than filing a motion that would be
         bereft of sufficient information to corroborate the foreperson's
         claim, counsel, in a transmitted writing, responsibly requested an
         adjournment so as to enable the court to question the other jurors
         and determine whether the Foreperson's sworn claim was indeed
         meritorious. In doing so, he articulated the need for the very
         hearing that the Appellate Division curiously found had not been
         requested.

   As noted, however, leave to appeal was denied. People v. Chodakowski, 32
   N.Y.3d 936, 109 N.E.3d 1162 (2018).

                 Thereafter, within only two months, the instant petition was
   filed. Again, not necessarily arguing that he was so much entitled to a new
   trial, since that had not been specifically requested before the sentencing
   court, Petitioner did claim that


                                         -4-
       Case 1:19-cv-00248-LTS-KHP Document 27
                                           25 Filed 05/14/20
                                                    05/03/20 Page 5 of 10


BRAFMAN & ASSOCIATES,          P.C.
         [t]here was no procedural default because, at sentencing, counsel
         sought the very relief Petitioner is seeking in this petition.
          Moreover, in response, the sentencing court specifically
         entertained and rejected Petitioner's claim that his Sixth
         Amendment right to an impartial jury had been compromised.
         Thus, the Appellate Division, which inexplicably found the issue
         not to have been preserved, ignored that defense counsel had
         clearly sought the very relief soon to be allowed in Pefia-
         Rodriguez v. Colorado, 137 S.Ct. 855 (2017).

   The Magistrate's Report and Recolnmendation

               In her Report and Recommendation, Magistrate Judge Parker
   has obviously rejected Petitioner's claim that the request for the limited relief
   which he has been seeking had been exhausted in state court. Thus, without
   now reiterating all the arguments Petitioner had made in support, Magistrate
   Parker has concluded that:

         Plaintiff should have utilized either CPL § 330.30(2) or CPL §
         440.10 to present his Sixth Amendment claim to the state court.
         And, even if he had made an oral CPL § 330.30(2) motion, which
         he did not, there is no basis for finding that this case is so
         exceptional that the written motion requirement should be
         waived.

   Exhibit 1, at 21. It was then recommended to your Honor that the petition be
   dismissed without prejudice to be re-instituted following the exhaustion of
   state remedies.

                Although Petitioner now has the right to object to the
   Magistrate's report pursuant to 28 U.s.C. § 636(b)(1) and Rule 72(b) of the
   Federal Rules of Civil Procedure, he elects not to do so. Rather than taking
   that route, which, given the ongoing world pandemic, will most likely
   consume many more months with no great hope for success, Petitioner has
   read the tea leaves and opts to return as soon as practicable to the state
   courts, as recommended.




                                          -5-
       Case 1:19-cv-00248-LTS-KHP Document 27
                                           25 Filed 05/14/20
                                                    05/03/20 Page 6 of 10


BRAFMAN & ASSOCIATES,          P.C.


   The Vital Need For This Application

                The instant motion to hold this matter in abeyance, rather than
   dismissing the petition, is essential in order for Petitioner to preserve any
   recourse to federal review in the event he is unsuccessful in New York.
   Specifically, in Duncan v. Walker, 533 U.s. 167, 181 (2001), the Supreme
   Court noted "that [28 U.S.C.] § 2244(d)(2) does not toll the limitation period
   during the pendency of a federal habeas petition. . .. We hold that an
   application for federal habeas corpus review is not an application for State
   post-conviction or other collateral review within the meaning of 28 U.S.C. §
   2244(d)(2)."

                 This being so, were the petition now to be dismissed, even
   without prejudice, Petitioner's ultimate ability to pursue any necessary §
   2254 remedy would be precluded. The fact is, based on Walker, because the
   filing of his petition on January 9, 2019, did not toll the one-year statute of
   limitations, the ability to bring an exhausted claim before the court would
   have ended six months ago, on November 7, 2019, upon the expiration of the
   one year and ninety days following the rendering of the state judgment.

                Indeed, given these realities, in addition to noting the potential
   equitable tolling of the petition during that period, a motion of this nature
   was even invited by two members of the majority in Walker. Specifically,
   Justice Stevens wrote "separately to add two observations regarding the
   equitable powers of the federal courts, which are unaffected by today's
   decision construing a single provision of the Antiterrorism and Effective
   Death Penalty Act of 1996 (AEDPA), 110 Stat. 1214." Walker 533 U.S. at 182
   (Stevens, J., joined by Souter, J., concurring). As Justice Stevens explained:

         First, although the Court's pre-AEDPA decision in Rose v. Lundy,
         455 U.s. 509, 522 (1982), prescribed the dismissal of federal
         habeas corpus petitions containing unexhausted claims, in our
         post-AEDPA world there is no reason why a district court should




                                          -6-
       Case 1:19-cv-00248-LTS-KHP Document 27
                                           25 Filed 05/14/20
                                                    05/03/20 Page 7 of 10


BRAF"MAN     & ASSOCIATES, P.C.

         not retain jurisdiction over a meritorious claim and stay further
         proceedings pending the complete exhaustion of state remedies. 3

         Indeed, there is every reason to do so when AEDPA gives a
         district court the alternative of simply denying a petition
         containing unexhausted but nonmeritorious claims, see 28 U.s.C.
         § 2254(b)(2) (1994 ed., Supp. V), and when the failure to retain
          jurisdiction would foreclose federal review of a meritorious claim
         because of the lapse of AEDPA's I-year limitations period.
         Second, despite the Court's suggestion that tolling the limitations
         period for a first federal habeas petition would undermine the
         "purposes" of AEDPA, see ante, at 2127-2129, neither the Court's
         narrow holding, nor anything in the text or legislative history of
         AEDPA, precludes a federal court from deeming the limitations
         period tolled for such a petition as a matter of equity. The Court's
         opinion does not address a federal court's ability to toll the
         limitations period apart from § 2244(d)(2). See ante, at 2129.
         Furthermore, a federal court might very well conclude that tolling
         is appropriate based on the reasonable belief that Congress could
         not have intended to bar federal habeas review for petitioners
         who invoke the court's jurisdiction within the I-year interval
         prescribed by AEDPA.

   Id. at 182-83; emphasis added. 4




         3 Justice Souter agreed that "nothing bars a district court from retaining
   jurisdiction pending complete exhaustion of state remedies, and that a claim for
   equitable tolling could present a serious issue on facts different from those before
   us." 533 U.S. at 182 (Souter, J., concurring). As discussed below, unlike in Walker,
   Petitioner will undertake to litigate the merits of this issue pursuant to CPL §
   440.10(1)(h) at the earliest opportunity he will be allowed to do so.

         4 See also Rodriguez v. Bennett, 303 F.3d 435,438 (2d Cir. 2002) ("[T]he fact
   that § 2244(d)(2) does not cause exclusion of the federal petition's time of pendency
   does not necessarily exclude the possibility of discretionary tolling on equitable
   grounds. Even though a petition is not entitled to the automatic tolling mandated
   by § 2244(d)(2), under appropriate circumstances the petitioner may be entitled to
                                             -7-
      Case 1:19-cv-00248-LTS-KHP Document 27
                                          25 Filed 05/14/20
                                                   05/03/20 Page 8 of 10


BRAFMAN & ASSOCIATES,          PC.

         The Merits of This Application

                The appropriateness of a motion to hold a petition in abeyance
   pending exhaustion of state remedies was weighed in Rhines v. Weber, where
   the criteria were held to be three-fold. Specifically,

         it likely would be an abuse of discretion for a district court to
         deny a stay and to dismiss a mixed petition if the petitioner had
         good cause for his failure to exhaust, his unexhausted claims are
         potentially meritorious, and there is no indication that the
         petitioner engaged in intentionally dilatory litigation tactics. In
         such circumstances, the district court should stay, rather than
         dismiss, the mixed petition.

   544 U.S. at 278.

                In this case, first, the good cause for Petitioner not having
   exhausted his state remedies was owing to his fervent belief that he had done
   precisely what he needed to do with respect to the limited relief which he
   alternatively sought. Short of the sentencing court actually setting aside the
   verdict, he simply had requested an adjournment of sentencing and the right
   to conduct an investigation in furtherance of later bringing a CPL § 330.30
   motion for which he needed to corroborate the jury foreperson. That being
   readily reflected in the record, he was of the view that a CPL § 440.10(1)(h)
   motion was statutorily prohibited. See People v. Cooks, 67 N.Y.2d 100, 103,
   491 N.E.2d 676, 677-78 (1986) ("For purposes of the present proceeding it is
   sufficient to note that dismissal of a CPL § 440.10 motion is mandated by
   paragraphs (b) and (c) of subdivision (2) of that section when: '(b) The
   judgment is, at the time of the motion, appealable or pending on appeal, and
   sufficient facts appear on the record with respect to the ground or issue raised
   upon the motion to permit adequate review thereof upon such an appeal[.]' ").

              Second, even Magistrate Judge Parker agreed that Petitioner's
   Pefia-Rodriguez v. Colorado claim was compelling on its merits. As she noted:

         This Court agrees with Petitioner that the statements attributed
         to the juror by Vazquez, if true, could evidence ethnic bias.
         However, the state court has not been given an opportunity to
         rule on that issue. Indeed, the New York court may very well
                                          -8-
      Case 1:19-cv-00248-LTS-KHP Document 27
                                          25 Filed 05/14/20
                                                   05/03/20 Page 9 of 10


BRAFMAN & ASSOCIATES,          P.C.

        This Court agrees with Petitioner that the statements attributed
        to the juror by Vazquez, if true, could evidence ethnic bias.
        However, the state court has not been given an opportunity to
        rule on that issue. Indeed, the New York court may very well
        deem the Affidavit sufficient to support a 440.10 motion and
        conduct a hearing, especially in light of Peria-Rodriguez.

  Exhibit 1 at p. 18, n.4).

               Third, it certainly must be concluded that there "is no indication
  that the petitioner engaged in intentionally dilatory litigation tactics." He
  initiated this petition within two months of the finality of his judgment, and
  the very reason he now seeks an abeyance is to avoid the further delay of
  reaching the merits of his claim that an almost inevitable unsuccessful
  challenge to the Report and Recommendation would seemingly entail.

               Moreover, in the New York courts, Petitioner will remain stymied
  by the ongoing COVID-19 pandemic. Indeed, on March 22,2020, the Chief
  Administrative Judge of New York issued an administrative order providing
  that, even in criminal cases, aside from certain specified exceptions not herein
  relevant,

        effective immediately and until further order, no papers shall be
        accepted for filing by a county clerk or a court in any matter of a
        type not included on the list of essential matters attached as Exh.
        A. The directive applies to both paper and electronic filings.

  Exhibit 2.

              It is unclear whether a more recent directive, issued on April
  30th, supersedes this earlier edict. See Exhibit 3. Accordingly, it could be
  months before Petitioner might even be allowed to file the referenced CPL §
  440.10(1)(h) motion, let alone the normally elongated time, in the event of a
  denial hereof, to seek leave to appeal to the Appellate Division. See CPL §
  450.15.




                                         -9-
        Case 1:19-cv-00248-LTS-KHP Document 27
                                            25 Filed 05/14/20
                                                     05/03/20 Page 10 of 10


BRAFMAN     &   ASSOCIATES,          P.C.

              In sum, it is respectfully requested that, rather than a dismissal
  without prejudice, the instant petition be held in abeyance.




                                        MARK M. BAKER

  cc:     Beth Fisch Cohen Esq.
                 ViaECF




   The foregoing, unopposed, stay request is granted. Petitioner must file a status report as of December 1,
   2020, and as of each June 1 and December 1 thereafter. DE# 25 resolved.
   SO ORDERED.
   5/14/2020
   /s/ Laura Taylor Swain




                                                 -10-
